DETAILED ACTION
This Office Action is in response to the Notice of Withdrawal from Issue notice filed on 09/27/2022. Claims 25-27, 29-34, 36-41, and 43-47 are unchanged; therefore, claims 25-27, 29-34, 36-41, and 43-47 are presently pending in the application, of which, claims 25, 32, and 39 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “receiving, by the at least one processor, a screenshot captured by a client device corresponding to a user; identifying, by the at least one processor, one or more product images included in the screenshot; analyzing, by the at least one processor, the one or more product images to determine one or more tags, which are provided by one or more publishers of the one or more product images, based on information received from the one or more publishers, the one or more tags corresponding to the one or more product images; determining, by the at least one processor, one or more categories based on the one or more tags; generating, by the at least one processor, a user profile based on the one or more categories; and providing, by the at least one processor, at least one product recommendation based on the user profile.” (in combination with the other limitations of the independent claims).
The prior arts of record (most notably Cheung, Huang, Sunkada, Haitani, and Wang) teach the general concepts of processing screenshots to identify product images and storing image search and product search data (items and item categories) in existing user profiles to provide product recommendations, but do not teach processing screenshots to identify product images to determine tags from publishers to identify product categories used to generate a user profile to provide product recommendations as being claimed and argued by the applicant. The absence of details does not allow for proper hindsight reconstruction of obviousness.
While no prior art rejection is given by the examiner at this time  (see rationale above), the claims are not allowable as the claims are rejected under 35 U.S.C. 101 abstract idea rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 25 is directed towards a process and recites the limitations of “identifying, by the at least one processor, one or more product images included in the screenshot; analyzing, by the at least one processor, the one or more product images to determine one or more tags, which are provided by one or more publishers of the one or more product images, based on information received from the one or more publishers, the one or more tags corresponding to the one or more product images; determining, by the at least one processor, one or more categories based on the one or more tags; generating, by the at least one processor, a user profile based on the one or more categories; and providing, by the at least one processor, at least one product recommendation based on the user profile.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the “identifying” is considered to be a mental process because the identifying is based on an observation and/or evaluation of data. In the context of this claim encompasses recognizing that a screenshot includes an image of a product such as clothing as a mentally practicable evaluation or observation. Similarly, the “analyzing” is considered to be a mental process because the analyzing is based on the evaluation and/or judgement of data. In the context of this claim encompasses making a manual/mental comparison of a product image to a reference publisher image, which is consistent with the specification at pp. 52 and 71 the comparison is to reference publisher images, which is a mentally performable comparison/evaluation. The determination of a tag based on such comparison is simply a further evaluation or observation, i.e. that the reference image has a tag that should also be associated. Similarly, the “determining” is considered to be a mental process because the determining is based on the evaluation and/or judgement of data. In the context of this claim encompasses manually/mentally determining that a category or brand applies to the tag within an image by simply observing/judging a tag is related with for instance a specific brand or category such as "clothing”. Similarly, the “generating” is considered to be a mental process because the generating is based on the evaluation of data. In the context of this claim encompasses manually/mentally associating identified content and category with a user to a user profile. This is nothing more than an evaluation or opinion that a user/person is associated (or likes) a certain content/item and category, such as a user like's men's clothing and mentally performable. Similarly, the “providing” is considered to be a mental process because the providing is based on an evaluation or judgement of data. In the context of this claim encompasses manually/mentally recommending a product based on a user profile which is consistent with the specification at pp. 30 and 64 that the recommendation based on the user profile includes comparison to other profiles and recommending products therein. At the high level of generality as recited and described this is nothing more than an evaluation or judgement that a user may be interested in a product based on their profile (which as above may be a mental model or association). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – computer-implemented, at least one processor communicatively coupled to at least one storage device, client device, and receiving a screenshot captured by a client device corresponding to a user. The computer-implemented, at least one processor communicatively coupled to at least one storage device, and client device are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing stored instructions) such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional limitation for receiving a screenshot captured by a client device corresponding to a user amounts to no more than gathering/receiving data. These additional element amounts to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-implemented, at least one processor communicatively coupled to at least one storage device, and client device amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional element of receiving a screenshot captured by a client device corresponding to a user amounts to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”). Insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Claims 32 and 39 are directed towards an apparatus and an article of manufacture, respectively, and recites substantially the same limitations as claim 1 and follows substantially the same analysis. In addition, the claims recite the additional elements relating to at least one processor, at least one storage device storing instructions, and non-transitory computer-readable medium storing computer-executable instructions. The at least one processor, at least one storage device storing instructions, and non-transitory computer-readable medium storing computer-executable instructions are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing stored instructions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.
In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one processor, at least one storage device storing instructions, and non-transitory computer-readable medium storing computer-executable instructions amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

With regard to dependent claims 26, 33, and 40, recite the limitations of “comparing the user profile with a plurality of user profiles and a corresponding plurality of other screenshots to determine the at least one product recommendation, the plurality of user profiles associated with other users”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the “comparing” are considered to be a mental process because the comparing is based on an evaluation and judgement of data, in the context of this claim encompasses the user manually makes an evaluation between the user profile with a plurality of user profiles associated with other users and plurality of other screenshots and makes a judgement for at least one product recommendation based on the evaluation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. As discussed above in claim 1, no additional elements are claimed to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above in claim 1. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. 

With regard to dependent claims 27, 34, and 41, recite the limitations of “generating a notification including the at least one product recommendation”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the “generating” are considered to be a mental process because the generating is based on an evaluation and judgement of data. In the context of this claim encompasses a user manually creating a notification that includes at least one product recommendation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element – sending the notification to the client device. The additional limitation for sending the notification to the client device amounts to no more than outputting of data. These additional element amounts to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of sending the notification to the client device amounts to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Receiving or transmitting data over a network”). Insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

With regard to dependent claims 29, 36, and 43, these claims merely elaborate on the abstract idea itself (e.g., the types of categories being determined based on tags) and thus do not add any additional limitations. Therefore, these claims are likewise rejected under 35 U.S.C. 101. 

With regard to dependent claims 30, 37, and 44, these claims merely elaborate on the abstract idea itself (e.g., details on how the user profile is being stored) and thus do not add any additional limitations. Therefore, these claims are likewise rejected under 35 U.S.C. 101. 

With regard to dependent claims 31 and 38, recite the limitations of “determining one or more trends based on the multi-attribute vector that represents the user and a plurality of multi-attribute vectors corresponding to a plurality of users”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the “determining” is considered to be a mental process because the determining is based on the evaluation and/or judgement of data. In the context of this claim encompasses manually/mentally determining trends based on the multi-attribute vector that represents the user and a plurality of multi-attribute vectors corresponding to a plurality of users. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. As discussed above in claim 1, no additional elements are claimed to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above in claim 1. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. 

With regard to dependent claims 45-47, recite additional element that relate to “updating the user profile based on a second screenshot captured by the client device”, which amounts to no more than retrieving a dataset, manipulating the data, and outputting. These additional elements amount to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”) that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory”). As discussed above in respect to insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Primary Examiner, Art Unit 2165